Citation Nr: 0401555	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a service connection claim for a left eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1975 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 


FINDINGS OF FACT

1.  In an August 1977 rating decision, the RO denied service 
connection for a left eye condition and for residuals of 
sutures underneath the right eye; the veteran was notified of 
the decision and advised of his appellate rights; although he 
submitted a timely notice of disagreement, he did not perfect 
his appeal; and the August 1977 decision became final.

2.  Evidence obtained since the August 1977 decision, while 
new, is not relevant and probative nor is it so significant 
that, when viewed by itself or in conjunction with the 
evidence previously of record, it must be considered in order 
to fairly decide the merits of the service connection claim 
for left eye condition.


CONCLUSIONS OF LAW

1.  The RO's August 1977 decision denying service connection 
for left eye condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's service connection claim for a left eye condition 
has not been submitted subsequent to the RO's August 1977 
decision; the requirements to reopen the claim have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act of 2000 (VCAA) 
was signed into law.  See 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The amendments to 38 C.F.R. 
§§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  Since the veteran's claim in this case was filed 
prior to that date, the current appeal pertaining to service 
connection for a left eye condition will be decided under the 
old version of 38 C.F.R. § 3.156(a), as is outlined below.

A review of the record reflects that letters sent to the 
veteran in August 1977, November 2000 and June 2001, the 
latter pertaining to the VCAA, advised the veteran of the 
reasons why the development was being undertaken, and the 
evidence received in the development.  However, it should 
also be noted, with respect to claims requiring new and 
material evidence, the VCAA states that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented."  See 38 U.S.C.A. § 5103(A)(f) (West 
2002).

New and Material

In a August 1977 rating decision, the RO denied service 
connection for a left eye condition.  The veteran was 
notified of the decision and advised of his appellate rights.  
Although he submitted a timely notice of disagreement and was 
issued a statement of the case, he failed to perfect an 
appeal; and the August 1977 decision became final.

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bear directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously reviewed is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510,513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  In July 2002, the RO 
determined that the veteran had not submitted new and 
material evidence.  The veteran appealed the claim to the 
Board.  The Board, in the first instance, must rule on the 
matter of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board's decision is favorable to 
the veteran, the claim must be opened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29, 1994).

At the time of the RO's August 1977 decision, the evidence of 
record consisted of the veteran's service medical records.  
These service medical show that on his entry physical 
examination a cyst/lesion on the conjunctiva in the left eye.  
Uncorrected vision in the left eye was 20/20.  In 1976, he 
was advised to have the dermoid of the left eye conjunctiva 
surgically removed, which was done in early 1976.  The tissue 
was diagnosed as a fibroepithelial polyp of skin.  On 
physical examination at separation from service, uncorrected 
visual acuity in the left eye was 20/20.  

The evidence received subsequent to the RO's final rating 
decision in August 1977 denying service connection for a left 
eye condition consists of non-VA outpatient treatment records 
for various dates from late 1976 through early 2001, and 
December 2001 VA examination reports.  These records are new; 
in the sense that they have not been previously reviewed; 
however, they are cumulative in that they show treatment for 
currently diagnosed temporal pteryguim of the left eye and 
hysterical amblyopia in both eyes, conditions first shown 
years after the veteran's separation from military service, 
and these records do not contain any medical opinion of a 
nexus between currently diagnosed left eye conditions and his 
military service.  Rather, the medical opinions expressed 
indicate that the veteran's current decreased visual acuity 
in the left appears most likely secondary to a functional 
etiology and that the current pterygium in the left eye is 
not causing visual loss.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for a left eye 
condition is not reopened.  See Anglin v. West, 203 F.3d 
1343, 1347 (2000);  Vargas-Gonzalez v. West, 12 Vet. App. 
321, 327 (1999); Smith v. West, 12 Vet App. 312, 315 (1999); 
38 C.F.R. § 3.156(a).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for a left eye condition is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

